Citation Nr: 1241650	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety, insomnia and posttraumatic stress disorder (PTSD), to include as secondary to degenerative arthritis of the lumbar spine and medications taken for that disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a bilateral foot condition, to include as secondary to degenerative arthritis of the lumbar spine.

4.  Entitlement to service connection for a bilateral hip condition, to include as secondary to degenerative arthritis of the lumbar spine.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to degenerative arthritis of the lumbar spine.

6.  Entitlement to service connection for a skin disorder, to include as secondary to medications taken for degenerative arthritis of the lumbar spine.  

7.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine. 

8.  Entitlement to an effective date earlier than December 20, 2006 for the grant of service connection for degenerative arthritis of the lumbar spine.

9.  Entitlement to an effective date earlier than December 3, 2007 for the assignment of the 40 percent rating for degenerative arthritis of the lumbar spine.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in November 2007 and October 2008.  

The November 2007 rating decision granted service connection for degenerative arthritis of the lumbar spine and assigned a 20 percent rating effective December 20, 2006.  Service connection for erectile dysfunction and disorders of the left knee, bilateral feet, and bilateral hips was denied.  The Veteran submitted a notice of disagreement (NOD) that same month.  He later retracted this NOD in March 2008, at which time he indicated that he was seeking entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine and service connection for several new issues (which were adjudicated in the October 2008 rating decision and will be discussed below).  

After retracting his November 2007 NOD, the Veteran thereafter submitted another NOD in October 2008, which was timely as to the November 2007 rating decision and which specifically reasserted the Veteran's disagreement with the denials of service connection for erectile dysfunction and disorders of the left knee, bilateral feet, and bilateral hips issued in the November 2007 rating decision.  In a separate NOD also submitted in November 2007, and which does not appear to have been retracted, the Veteran voiced his disagreement with the effective date assigned in granting service connection for degenerative arthritis of the lumbar spine.

The October 2008 rating decision assigned a 40 percent rating for degenerative arthritis of the lumbar spine, effective December 3, 2007 and denied service connection for excessively dry skin.  The Veteran has expressed disagreement with the 40 percent rating and the effective date assigned for it, as well as the denial of his claim for service connection for a skin disorder.  

The claims have been recharacterized as reflected on the title page to best address the contentions raised by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims at this time would be premature.  The RO issued a statement of the case (SOC) in April 2010 in which several of the issues currently on appeal were adjudicated.  In a June 2010 VA Form 9 submitted in response to the April 2010 SOC, the Veteran requested a Board hearing by live videoconference.  Prior to the RO's receipt of the June 2010 VA Form 9, it issued a second SOC in May 2010, in which the remaining issues currently on appeal were adjudicated.  The Veteran indicated on his July 2010 VA Form 9 that he did not want a Board hearing.  

There is no indication that the videoconference hearing requested on the June 2010 VA Form 9 has been scheduled.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Atlanta, Georgia, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


